Tom Glaze, Justice, concurring. In my view, the majority reached the correct result but for a wrong reason. The majority opinion seems to state, or at least implies, that the adopting parents could not have prevailed in the biological mother’s habeas corpus action because those parents-to-be had no order giving them possession or custody of the newly-born infant. The cases cited in the majority opinion actually run counter to the majority’s point in this respect. For example, in the landmark cases of Verser v. Ford, 37 Ark. 28 (1881) and Washaw v. Gimble, 50 Ark. 351, 7 S.W. 389 (1887), this court affirmed the trial court’s denial of a writ of habeas corpus in each instance because the natural parent abandoned his child to the care of others and familial ties had been established with the new custodians. While no order awarding custody to others was involved in either Ver ser or Washaw, the majority attempts to distinguish these cases from the instant one because no hearing was had here concerning the parent’s (mother’s) fitness or the child’s best interests. If such a distinction is adopted by this court, then adopting parents will be required to obtain a court order awarding them custody of the infant in addition to a legally executed consent by the infant’s biological parent(s). Such a requirement has never been required under Arkansas’s adoption laws, nor do I think it should be. In this habeas corpus case, the chancellor determined the adopting parents had lawful custody of the infant. Arkansas, as the majority points out, allows custody issues to be resolved in such habeas corpus proceedings. To reverse the chancellor, this court must decide the chancellor was wrong in his findings, and, I submit, we must do so after a review of the facts and law under which the adopting parents gained physical custody of the infant. To do so requires us to look to Arkansas’s adoption laws — a process the majority deems is unnecessary to decide the case. In an effort to make my position brief, it is sufficient to say that the consent executed by the biological mother did not comply with Ark. Stat. Ann. § 56-220 (Supp. 1985) which I believe controls the type consent required under the circumstances involved in this case. The trial court deemed § 56-220 inapplicable, and in doing so, it relied on this court’s decision in Temple v. Tucker, 277 Ark. 81, 639 S.W.2d 357 (1982) wherein we indicated § 56-220 applies only to adoptions where an adoption agency is involved. This court was wrong in making that statement, since a quick perusal of § 56-220(e) dispels any such thought. Section 56-220 makes provisions for relinquishment and termination of the requirement of consent by a parent. See Commissioners’ Note to § 19 of the Revised Uniform Adoption Act (1971). Section 56-207 of Arkansas’s Revised Uniform Adoption Act sets forth the persons whose consents are not required, and refers specifically in subsection (a)(4) to a parent who has relinquished his (or her) right to consent under § 56-220. Under § 56-220(b), if the parent is a minor, the consent or written relinquishment by the minor must be signed by an appointed guardian ad litem in the presence of an agency taking custody of the child or, where no agency is involved, in the presence of a judge of a court of record. A minor parent’s relinquishment may be withdrawn within ten days after it is signed or the child is born, whichever is later, and the relinquishment is invalid unless it states the parent has the right of withdrawal. See § 56-220(b)(l). In the instant case, none of the requirements in § 56-220(b) were met, plus the minor mother promptly attempted to withdraw her consent three days after she signed it. For these reasons, the adoptive parents never obtained lawful possession or custody of the infant. Having failed to obtain lawful custody of the infant under our applicable adoption laws, the adoptive parents, barring other grounds sufficient to show lawful custody, should not have prevailed in this habeas corpus action. I concur in the result reached by the majority.